Per Curiam.

The findings and order of the Public Utilities Commission are not unreasonable or unlawful. The amendment of Section 4923.07, Revised Code (130 Ohio Laws 1163), by the addition of the words, “The commission in making its decision shall not be governed solely by the matter of rates,” which amendment became effective on October 14, 1963, and was not made applicable to pending actions, is not applicable to the instant case which was begun in July 1963 and was pending when the amended statute became effective. See Erie-Lackawanna Rd. Co. v. Public Utilities Commission, 174 Ohio St. 548. The order of the commission is affirmed on authority of Wooster Freight Lines., Inc., v. Public Utilities Commission, 163 Ohio St. 11, and Bulk Transport Corp. v. Public Utilities Commission, 175 Ohio St. 29.

Order affirmed.

Taft, C. J., ZimmermaN, Matthias, O’Neill, Herbert, Schneider and Brown, JJ., concur.